13-1977
         Parinello v. Bausch & Lomb



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1               At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2       Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
 3       20th day of August, two thousand fourteen.
 4
 5       PRESENT:
 6                   JOHN M. WALKER, JR.,
 7                   DENNIS JACOBS,
 8                   RICHARD C. WESLEY,
 9                         Circuit Judges.
10       _____________________________________
11
12       Anthony D. Parinello,
13
14                                    Plaintiff-Appellant,
15
16                         v.                                                      13-1977
17
18       Bausch & Lomb,
19
20                         Defendant-Appellee.
21       _____________________________________
22
23
24       FOR PLAINTIFF-APPELLANT:                            Anthony D. Parinello, pro se, Englewood, CO
25                                                           (Christina A. Agola, Christina A. Agola, PLLC,
26                                                           Rochester, NY, filed a brief on behalf of Appellant
27                                                           before being relieved).
28
29       FOR DEFENDANT-APPELLEE:                             Peter Jones and Kseniya Premo, Bond, Schoeneck
30                                                           & King, PLLC, Syracuse, NY.
 1             Appeal from a judgment of the United States District Court for the Western District of

 2   New York (Telesca, J.).

 3             UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment is AFFIRMED.

 5             Appellant Anthony Parinello, pro se, appeals from the district court’s grant of summary

 6   judgment, dismissing his employment discrimination action. We assume the parties’ familiarity

 7   with the underlying facts, the procedural history of the case, and the issues on appeal.

 8             We review de novo the district court’s grant of summary judgment, with the view that

 9   “[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

10   issues of material fact and that the moving party is entitled to judgment as a matter of law.”

11   Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). On summary

12   judgment, the court must consider “not whether . . . the evidence unmistakably favors one side

13   or the other but whether a fair-minded jury could return a verdict for the plaintiff on the evidence

14   presented.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). However, “[w]hen

15   opposing parties tell two different stories, one of which is blatantly contradicted by the record, so

16   that no reasonable jury could believe it, a court should not adopt that version of the facts for

17   purposes of ruling on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380

18   (2007).

19             Upon such review, we conclude that Parinello’s appeal is without merit substantially for

20   the reasons articulated by the district court in its thorough and well-reasoned order. Parinello v.

21   Bausch & Lomb, No. 10-cv-6519 (W.D.N.Y. Apr. 17, 2013). We have considered all of

22   Parinello’s remaining arguments and find them to be without merit.


                                                       2
1   For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.

2                                       FOR THE COURT:
3                                       Catherine O’Hagan Wolfe, Clerk
4
5




                                           3